16 N.J. 529 (1954)
109 A.2d 610
ELIZABETH M. REEVES, PLAINTIFF-APPELLANT,
v.
CITY OF JERSEY CITY, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 29, 1954.
Decided December 6, 1954.
Mr. Louis G. Morten argued the cause for the appellant.
Mr. Louis J. Greenberg argued the cause for the respondents (Mr. John B. Graf, attorney; Mr. Louis E. Saunders, on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Ewart in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.